EVERETT, Chief Judge
(concurring in the result):
I
My examination of the record reveals no inconsistency in the military judge’s findings. Instead, they seem to reflect his painstaking analysis of the evidence.
If inconsistency had appeared in the findings, I would share the majority’s reluctance to follow United States v. Maybury, 274 F.2d 899 (2d Cir. 1960). However, if feasible, I would have considered remanding the case to the original trial judge to make supplemental findings that might clarify the supposed inconsistency.* Likewise, I believe that a convening authority or other reviewing authority should consider requesting a trial judge to make supplemental findings to explain any seeming inconsistency in his findings.
II
In rebuttal, the Government called expert witnesses to help rehabilitate the credibility of the somewhat discredited victim. Because at trial the defense did not object to their testimony, appellant may not complain thereof on appeal. However, if an objection had been made, I would have serious doubts about the admissibility of some of the opinions expressed.
As I explained in my dissent in United States v. Moore, 15 M.J. 354 (C.M.A. 1983), I am concerned about the hazard that an expert witness’ testimony may be allowed to outrun the scope of his expertise. Experts may testify that a victim’s behavior— however unusual it might at first appear— actually is typical of those persons who have undergone a trauma like that which the victim claims to have endured. On the other hand, I have grave reservations about the admissibility of an expert’s opinion that the victim’s behavior after the alleged trauma demonstrates that his account of the trauma must be true. Certainly, I would not permit an expert to testify — as did one government witness in this case — that he believes the witness’ account of the trauma allegedly experienced.
In evaluating someone’s credibility, “scientific, technical, or other specialized knowledge” is of limited assistance to the trier of fact. Cf. Mil.R.Evid. 702. Indeed, hearing a purported expert give his opinion about the credibility of a witness may hinder the factfinder by distracting him from using his own experience and common sense, which provide the best means for him to determine the truthfulness of testimony he has heard. Moreover, an anomaly will exist if we continue to exclude the opinions of polygraph operators — who are specially trained and equipped to detect deception — but receive in evidence the opinions of various other “experts” about whether a victim or other witness has been telling the truth.
Ill
From a general reading of the record, I have the disquieting belief that appellant’s conviction may have been a miscarriage of justice. However, since I have discerned no prejudicial legal error, I reluctantly' must join in affirming the decision of the Court of Military Review.

 Under paragraph 74z‘ of the Manual for Courts-Martial, United States, 1969 (Revised edition), "[a] request for special findings must be made” before general findings are announced. Even so, a defense counsel who perceived inconsistency in the general findings may properly ask that the judge — in his discretion — make special findings to clear up the seeming inconsistency.